DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 5/2/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 26-34, 46-55, 57-60 are currently pending.
Claims 26-34, 46-55, 57-60 are rejected as set forth below.
Claim 60 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 26, 55, 57 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Robertson fails to teach or suggest a fuel dispenser including a processor configured to cause the input to be transmitted to the POS device in reply to the request for a user response received by the fuel dispenser from the POS device. Applicant’s Remarks p8. The Examiner respectfully disagrees. Robertson teaches the site controller 14 sending a content file the fuel dispenser 12, the content file soliciting information such as payment information from the customer. See [0026], [0029], [0038], [0052]: (“Initially, the content for presentation on the displays 20 is programmed (block 200). Programming of the content may be done through any conventional manner such as in a conventional programming language as C, C++, JAVA, or the like. Content can be divided into two sorts of content: the first type does not solicit information from the customer and the second type does solicit information from the customer. A determination is made as to whether the content solicits information (block 202). If the answer to block 202 is yes, then a first flag is set for the content to accept input from the data entry point devices (20, 22, 24) (block 204). If the answer to block 202 is no, the content does not solicit information, the process proceeds to block 210, explained below…. The process starts (block 300), and the OEM appends its signature, also known as DSS, to the content file, using the OEM's private key (block 302). The content file is delivered to the site controller 14 either by electronic communication or by a downloading device directly connected to site controller 14 (block 304). The content file is sent from site controller 14 to the fuel dispenser 12 when desired (block 308).”).
Applicant contends Robertson fails to teach or suggest a fuel dispenser including a memory having stored therein a plurality of data entries, each of the data entries corresponding to a possible request for information received by the fuel dispenser from the POS device. Applicant’s Remarks p10. The Examiner respectfully disagrees. Robertson teaches the site controller 14 sending a content file the fuel dispenser 12, the content file soliciting information such as payment information from the customer. See [0026], [0029], [0038], [0052].
Applicant contends the combination of Robertson and Wolfe is improper because Robertson does not teach or suggest a fuel dispenser receiving a request from a POS device. Applicant’s Remarks p12. The Examiner respectfully disagrees. Robertson teaches the site controller 14 sending a content file the fuel dispenser 12, the content file soliciting information such as payment information from the customer. See [0026], [0029], [0038], [0052].

Claim Objections
Claim 60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 60, the limitation “if the location is determined to not be the same, the processor is configured to translate the first keypad location to the second keypad location and is configured to cause the translation to be transmitted to the POS device; and if the location is determined to not be the same, the processor is configured to cause the first keypad location to be transmitted to the POS device" fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of transmitting the first keypad location to the POS device if the location is determined to not be the same. Instead, the Specification teaches transmitting the first keypad location to the POS device if the location is determined to be the same ([0043]). See MPEP 2163. 







	




	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 26-34, 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0033398 to Robertson in view of United States Patent No. 7,398,219 to Wolfe.
As per claim 26, Robertson teaches:
a fuel dispenser configured to communicate with a point-of-sale (POS) device through a communication link to facilitate a user's purchase of fuel, the fuel dispenser including: (Figure 1, [0020] – [0021], [0023], “The present invention is directed to providing selective encryption of data at a retail terminal. In a particularly contemplated embodiment, the retail terminal is a fuel dispenser in a fueling environment. Sensitive or confidential information, such as a credit card account number or personal identification number (PIN), is solicited from a customer at predetermined times during the course of a transaction. The customer then enters the confidential information through a data entry point device such as a keypad. The fuel dispenser's controller knows that the data entry point device is receiving confidential information, and the controller causes the confidential information to be encrypted and passed to a security module. When non-confidential information is being entered by the customer, the fuel dispenser's controller knows that the data entry point device is receiving non-confidential information, and causes the input to be processed normally without encryption.”)
a memory having stored therein a plurality of data entries, each of the data entries corresponding to a possible request for information received by the fuel dispenser from the POS device, ([0038] – [0040]; [0026], [0029], “Initially, the content for presentation on the displays 20 is programmed (block 200). Programming of the content may be done through any conventional manner such as in a conventional programming language as C, C++, JAVA, or the like. Content can be divided into two sorts of content: the first type does not solicit information from the customer and the second type does solicit information from the customer.”)
a data entry device, ([0025], “Each fuel dispenser 12 may have a user interface 18 (illustrated schematically in FIG. 2). Each user interface 18 may include one or more displays 20, which may optionally be a touch screen display, a smart pad 22 (FIG. 2 only), a keypad 24 and a card reader 26.”)
a processor configured to: identify a matching one of the plurality of data entries to a request for a user response received by the fuel dispenser from the POS device, determine a desired user response from the matching one of the plurality of data entries, prompt the user to provide an input to the data entry device that is indicative of the desired user response, receive the input, ([0044] – [0047], “If the answer to block 264 is yes, the authentication indicia is proper, then the fuel dispenser 12 presents the content on the display 20 (block 268). The content may provide advertising to the customers, instruct the customers on how to use the fuel dispenser 12, or provide responses to customer input as is well understood.”)
cause the input to be transmitted to the POS device in reply to the request for a user response received by the fuel dispenser from the POS device. ([0026], [0029], “The user interface 18 and/or the data entry point devices (20, 22, 24) encrypts the card number and the PIN according to a local encryption scheme and sends the encrypted information to a security module (SM) 28 through the site controller 14.”; [0038], [0052], “Initially, the content for presentation on the displays 20 is programmed (block 200). Programming of the content may be done through any conventional manner such as in a conventional programming language as C, C++, JAVA, or the like. Content can be divided into two sorts of content: the first type does not solicit information from the customer and the second type does solicit information from the customer. A determination is made as to whether the content solicits information (block 202). If the answer to block 202 is yes, then a first flag is set for the content to accept input from the data entry point devices (20, 22, 24) (block 204). If the answer to block 202 is no, the content does not solicit information, the process proceeds to block 210, explained below…. The process starts (block 300), and the OEM appends its signature, also known as DSS, to the content file, using the OEM's private key (block 302). The content file is delivered to the site controller 14 either by electronic communication or by a downloading device directly connected to site controller 14 (block 304). The content file is sent from site controller 14 to the fuel dispenser 12 when desired (block 308).”)
Robertson does not explicitly teach, but Wolfe teaches:
wherein each of the data entries stored in the memory has a reference code stored and associated therewith; the request includes a reference code; and the processor identifying the matching one of the plurality of data entries to the request includes matching the reference code included with the request to one of the reference codes stored in the memory and associated with one of the data entries. (col 8 lines 13-27, “In step 220, the matching entry may be retrieved from the table in response to said searching the table for the matching entry which matches the requested message code, wherein the matching entry comprises a matching message text.”)
One of ordinary skill in the art would have recognized that applying the known technique of Wolfe to the known invention of Robertson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to match the reference code included with a request, e.g. a request for a user response received by a fuel dispenser from a POS device, to one of the reference codes stored in the memory and associated with one of the data entries results in an improved invention because applying said technique ensures that the correct data entry is selected and displayed, thus improving the overall accuracy of the invention.
As per claim 27, Robertson teaches:
wherein the processor is configured to determine whether the request for a user response received by the fuel dispenser from the POS device is requesting a secured response or an unsecured response, the processor is configured to, in response to a determination that the request for a user response received by the fuel dispenser from the POS device is requesting a secured response, enable a secure mode prior to receiving the input, and the secure mode is not enabled in response to a determination that the request for a user response received by the fuel dispenser from the POS device is requesting an unsecured response; ([0020], [0044] – [0047])
As per claim 28, Robertson teaches:
wherein the processor being configured to determine whether the request for a user response received by the fuel dispenser from the POS device is requesting a secured response or an unsecured response includes the processor being configured to determine whether the request for a user response received by the fuel dispenser from the POS device is requesting sensitive user data, a request for sensitive user data being indicative of a request for a secured response and a request not requesting sensitive user data being indicative of a request for an unsecured response; ([0020], [0044] – [0047])
As per claim 29, Robertson teaches:
wherein the sensitive user data includes at least one of personal user information and financial user information. ([0020])
As per claim 30, Robertson teaches:
wherein each of the data entries uniquely corresponds to a different possible request for information received by the fuel dispenser from the POS device. ([0020], [0044] – [0047])
As per claim 31, Robertson teaches:
wherein the data entry device includes at least one of a keypad, a card reader, and a barcode scanner; ([0025])
As per claim 32, Robertson teaches:
wherein the fuel dispenser includes a display, and the processor being configured to prompt the user includes the processor being configured to cause a visual display to be provided on the display requesting the user to provide the input; ([0025])
As per claim 33, Robertson teaches:
wherein the data entry device includes the display; ([0025])
As per claim 34, Robertson teaches:
wherein the data entry device includes at least one of a keypad, a card reader, and a barcode scanner; ([0025])
As per claim 54, Robertson teaches:
wherein the POS device is located in a retail fueling environment external to the fuel dispenser or in a commercial fueling environment external to the fuel dispenser; (Figure 1, [0023])

Claims 46-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0033398 to Robertson in view of United States Patent No. 7,398,219 to Wolfe, and further in view of United States Patent Application Publication No. 2004/0243517 to Hansen.
As per claim 46, Robertson as modified does not explicitly teach, but Hansen teaches:
in response to determining that the request for a user response received by the fuel dispenser from the POS device is not requesting a secured response or an unsecured response, cause a visual display to be displayed on a display of the fuel dispenser; ([0192])
One of ordinary skill in the art would have recognized that applying the known technique of Hansen to the known invention of Robertson as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such point-of-sale features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include the step of in response to determining that the request for a user response received by the fuel dispenser from the POS device is not requesting a secured response or an unsecured response, cause a visual display to be displayed on a display of the fuel dispenser, results in an improved invention because applying said technique ensures that invalid request messages are handled gracefully and the user of the fuel dispenser system will be notified of the error and how to proceed accordingly, thus improving the invention’s overall user experience (Hansen, [0192]).
As per claim 47, Robertson teaches:
wherein the data entry device includes at least one of a keypad, a card reader, and a barcode scanner; ([0025])
As per claim 48, Robertson teaches:
wherein the data entry device includes the display; ([0025])
As per claim 49, Robertson does not explicitly teach, but Hansen teaches:
in response to determining that the request for a user response received by the fuel dispenser from the POS device is not requesting a secured response or an unsecured response, generate an error; ([0192])
One of ordinary skill in the art would have recognized that applying the known technique of Hansen to the known invention of Robertson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such point-of-sale features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include the step of in response to determining that the request for a user response received by the fuel dispenser from the POS device is not requesting a secured response or an unsecured response, cause a visual display to be displayed on a display of the fuel dispenser, results in an improved invention because applying said technique ensures that invalid request messages are handled gracefully and the user of the fuel dispenser system will be notified of the error and how to proceed accordingly, thus improving the invention’s overall user experience (Hansen, [0192]).
As per claim 50, Robertson teaches:
wherein the processor is configured to communicate the error to the POS device using the communication link; ([0024])
As per claim 51, Hansen teaches:
wherein the communication of the error informs the POS device that the request for a user response received by the fuel dispenser from the POS device was unrecognizable by the fuel dispenser; ([0192])
As per claim 52, Hansen teaches:
wherein the communication of the error requests the POS device to transmit to the fuel dispenser another request for a user response; ([0194])
As per claim 53, Robertson does not explicitly teach, but Hansen teaches:
in response to determining that the request for a user response received by the fuel dispenser from the POS device is not requesting a secured response or an unsecured response, either generate an error or cause a visual display to be displayed on a display of the fuel dispenser; ([0192])
One of ordinary skill in the art would have recognized that applying the known technique of Hansen to the known invention of Robertson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such point-of-sale features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include the step of in response to determining that the request for a user response received by the fuel dispenser from the POS device is not requesting a secured response or an unsecured response, cause a visual display to be displayed on a display of the fuel dispenser, results in an improved invention because applying said technique ensures that invalid request messages are handled gracefully and the user of the fuel dispenser system will be notified of the error and how to proceed accordingly, thus improving the invention’s overall user experience (Hansen, [0192]).

Claim(s) 55, 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0033398 to Robertson in view of United States Patent No. 7,398,219 to Wolfe, and further in view of United States Patent Application Publication No. 2003/0025600 to Blanchard.
As per claim 55, Robertson teaches:
a fuel dispenser configured to communicate with a point-of-sale (POS) device through a communication link to facilitate a user's purchase of fuel, the fuel dispenser including: (Figure 1, [0020] – [0021], [0023], “The present invention is directed to providing selective encryption of data at a retail terminal. In a particularly contemplated embodiment, the retail terminal is a fuel dispenser in a fueling environment. Sensitive or confidential information, such as a credit card account number or personal identification number (PIN), is solicited from a customer at predetermined times during the course of a transaction. The customer then enters the confidential information through a data entry point device such as a keypad. The fuel dispenser's controller knows that the data entry point device is receiving confidential information, and the controller causes the confidential information to be encrypted and passed to a security module. When non-confidential information is being entered by the customer, the fuel dispenser's controller knows that the data entry point device is receiving non-confidential information, and causes the input to be processed normally without encryption.”)
a memory having stored therein a plurality of data entries, each of the data entries corresponding to a possible request for information received by the fuel dispenser from the POS device, ([0038] – [0040]; [0026], [0029], “Initially, the content for presentation on the displays 20 is programmed (block 200). Programming of the content may be done through any conventional manner such as in a conventional programming language as C, C++, JAVA, or the like. Content can be divided into two sorts of content: the first type does not solicit information from the customer and the second type does solicit information from the customer.”)
a data entry device, ([0025], “Each fuel dispenser 12 may have a user interface 18 (illustrated schematically in FIG. 2). Each user interface 18 may include one or more displays 20, which may optionally be a touch screen display, a smart pad 22 (FIG. 2 only), a keypad 24 and a card reader 26.”)
a processor configured to: identify a matching one of the plurality of data entries to a request for a user response received by the fuel dispenser from the POS device, determine a desired user response from the matching one of the plurality of data entries, prompt the user to provide an input to the data entry device that is indicative of the desired user response, receive the input, ([0044] – [0047], “If the answer to block 264 is yes, the authentication indicia is proper, then the fuel dispenser 12 presents the content on the display 20 (block 268). The content may provide advertising to the customers, instruct the customers on how to use the fuel dispenser 12, or provide responses to customer input as is well understood.”)
cause the input to be transmitted to the POS device in reply to the request for a user response received by the fuel dispenser from the POS device. ([0026], [0029], “The user interface 18 and/or the data entry point devices (20, 22, 24) encrypts the card number and the PIN according to a local encryption scheme and sends the encrypted information to a security module (SM) 28 through the site controller 14.”)
wherein the POS device is located external to the fuel dispenser; (Figure 1, [0023])
Robertson does not explicitly teach, but Wolfe teaches:
wherein each of the data entries stored in the memory has a reference code stored and associated therewith; the request includes a reference code; and the processor identifying the matching one of the plurality of data entries to the request includes matching the reference code included with the request to one of the reference codes stored in the memory and associated with one of the data entries. (col 8 lines 13-27, “In step 220, the matching entry may be retrieved from the table in response to said searching the table for the matching entry which matches the requested message code, wherein the matching entry comprises a matching message text.”)
One of ordinary skill in the art would have recognized that applying the known technique of Wolfe to the known invention of Robertson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to match the reference code included with a request, e.g. a request for a user response received by a fuel dispenser from a POS device, to one of the reference codes stored in the memory and associated with one of the data entries results in an improved invention because applying said technique ensures that the correct data entry is selected and displayed, thus improving the overall accuracy of the invention.
Robertson as modified does not explicitly teach, but Blanchard teaches:
and the communication link is a wireless network communication link such that the fuel dispenser is configured to communicate wirelessly with the POS device; (Abstract, “method, system, and apparatus for wireless communication in a retail refueling environment. In one aspect of the present invention, wireless RF server and client modules are used to interface an in-store controller to various third party devices. In another aspect of the invention, wireless RF server and client modules are used to interface an Indoor Payment Terminal (IPT) to various peripheral devices. In still another aspect of the invention, wireless RF server and client modules are used to interface the Point-Of-Sale (POS) system to control systems located within the fuel dispensers.”)
One of ordinary skill in the art would have recognized that applying the known technique of Blanchard to the known invention of Robertson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wireless networking features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the communication link so it is a wireless network communication link such that the fuel dispenser is configured to communicate wirelessly with the POS device results in an improved invention because applying said technique ensures that the distance between the fuel dispenser and the POS device are not limited due to physical wire limitations, thus improving the overall usability of the invention.
As per claim 58, Robertson teaches:
wherein the data entry device includes at least one of a keypad, a card reader, a display, and a barcode scanner; ([0025])




Claim(s) 57, 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0033398 to Robertson in view of United States Patent Application Publication No. 2002/0147705 to Bera.
As per claim 57, Robertson teaches:
a fuel dispenser configured to communicate with a point-of-sale (POS) device through a communication link to facilitate a user's purchase of fuel, the fuel dispenser including: (Figure 1, [0020] – [0021], [0023], “The present invention is directed to providing selective encryption of data at a retail terminal. In a particularly contemplated embodiment, the retail terminal is a fuel dispenser in a fueling environment. Sensitive or confidential information, such as a credit card account number or personal identification number (PIN), is solicited from a customer at predetermined times during the course of a transaction. The customer then enters the confidential information through a data entry point device such as a keypad. The fuel dispenser's controller knows that the data entry point device is receiving confidential information, and the controller causes the confidential information to be encrypted and passed to a security module. When non-confidential information is being entered by the customer, the fuel dispenser's controller knows that the data entry point device is receiving non-confidential information, and causes the input to be processed normally without encryption.”)
a memory having stored therein a plurality of data entries, each of the data entries corresponding to a possible request for information received by the fuel dispenser from the POS device, ([0038] – [0040]; [0026], [0029], “Initially, the content for presentation on the displays 20 is programmed (block 200). Programming of the content may be done through any conventional manner such as in a conventional programming language as C, C++, JAVA, or the like. Content can be divided into two sorts of content: the first type does not solicit information from the customer and the second type does solicit information from the customer.”)
a data entry device, ([0025], “Each fuel dispenser 12 may have a user interface 18 (illustrated schematically in FIG. 2). Each user interface 18 may include one or more displays 20, which may optionally be a touch screen display, a smart pad 22 (FIG. 2 only), a keypad 24 and a card reader 26.”)
a processor configured to: identify a matching one of the plurality of data entries to a request for a user response received by the fuel dispenser from the POS device, determine a desired user response from the matching one of the plurality of data entries, prompt the user to provide an input to the data entry device that is indicative of the desired user response, receive the input, ([0044] – [0047], “If the answer to block 264 is yes, the authentication indicia is proper, then the fuel dispenser 12 presents the content on the display 20 (block 268). The content may provide advertising to the customers, instruct the customers on how to use the fuel dispenser 12, or provide responses to customer input as is well understood.”)
cause the input to be transmitted to the POS device in reply to the request for a user response received by the fuel dispenser from the POS device. ([0026], [0029], “The user interface 18 and/or the data entry point devices (20, 22, 24) encrypts the card number and the PIN according to a local encryption scheme and sends the encrypted information to a security module (SM) 28 through the site controller 14.”)
Robertson does not explicitly teach, but Bera teaches:
each of the data entries stored in the memory has text stored and associated therewith; the request includes text; and the processor identifying the matching one of the plurality of data entries to the request includes matching the text included with the request to the text stored in the memory and associated with one of the data entries; ([0005], “In order to identify or locate particular documents or blocks of text in a data base of text files, it is known to provide a method and apparatus which can receive a user supplied search request comprising a particular text string and which will carry out an hierarchical search through an indexed database to find a matching string within the database.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bera to the known invention of Robertson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to match the text, e.g. text to be displayed, included with a request, e.g. a request for a user response received by a fuel dispenser from a POS device, to one of the texts stored in the memory and associated with one of the data entries results in an improved invention because applying said technique ensures that the correct data entry is selected and displayed, thus improving the overall accuracy of the invention.
As per claim 59, Robertson teaches:
wherein the data entry device includes at least one of a keypad, a card reader, a display, and a barcode scanner, and the POS device is located external to the fuel dispenser; ([0025]; Figure 1, [0023])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20080189592 to Lee discloses a method for displaying a text in a portable terminal includes setting a font, comparing a text with word forms stored in a database upon receiving a request to display the text, converting words in the text that match the stored word forms to the set font, and displaying a converted text containing the converted words.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685